Exhibit (a)(14) FOR IMMEDIATE RELEASE WPP Extends Subsequent Offering Period for 24/7 Real Media Tender Offer By Two Days New York, NY, and London, England, July 9, 2007 — WPP Group plc (NASDAQGS:WPPGY) (LSE:WPP.L) (“WPP”)today announced that it will extend the subsequent offering period for its tender offer to purchase all of the outstanding shares of common stock of 24/7 Real Media, Inc. (NASDAQ:TFSM) (“24/7 Real Media”), at a price of $11.75 per share in cash.The subsequent offering period is now scheduled to expire at 5:00 p.m., New York City time, on Tuesday, July 10, 2007. Citibank N.A., the depositary for the offer, has advised WPP that, as of 5:00 p.m. New York City time on Friday, July 6, 2007, an aggregate of 49,568,170 shares of 24/7 Real Media common stock had been tendered into the offer, including 2,447,751 shares which remain subject to guaranteed delivery procedures, representing approximately 96.3% (including approximately 4.8% tendered under guaranteed delivery procedures)of the outstanding 24/7 Real Media common stock. The purpose of the subsequent offering period is to enable stockholders of 24/7 Real Media common stock who have not yet tendered their common stock to participate in the offer and receive $11.75 per share in cash, without interest. WPP will promptly pay for any common stock validly tendered in the subsequent offering period. Common stock that is properly tendered may not be withdrawn during the subsequent offering period.Stockholders and eligible guarantor institutions which have not yet fulfilled their commitment to deliver shares should promptly comply with their guaranteed delivery obligations. WPP also announced today that it has received approval of the merger from the Korea Fair Trade Commission.WPP intends to close the merger as promptly as practicable following the expiration of the subsequent offering period. About WPP WPP is one of the world’s leading communications services groups. Through its operating companies it provides a comprehensive range of communications services. These services include: advertising; media investment management; information, insight and consultancy; public relations and public affairs; branding and identity, healthcare and specialist communications. The Company employs approximately 100,000 people (including associates) in 2,000 offices in 106 countries, providing communications services to more than 300 of the companies that comprise the Fortune 500, over one half of the companies that comprise the NASDAQ 100 and more than 30 of the companies that comprise the Fortune e-50. Important Information This press release is for informational purposes only and is not an offer to buy or the solicitation of an offer to sell any of 24/7 Real Media’s common shares. This tender offer is being made pursuant to a Tender Offer Statement on Schedule TO (including the Offer to Purchase, the related Letter of Transmittal and other tender offer materials) filed by WPP and TS Transaction, Inc., an indirect wholly owned subsidiary of WPP, with the SEC on May31, 2007, as amended. These documents contain important information about the tender offer and stockholders of 24/7 Real Media are urged to read them carefully before making any decision regarding tendering their shares. The Offer to Purchase, the related Letter of Transmittal and certain other offer documents as well as the Solicitation/Recommendation Statement, are available free of charge on the SEC’s website (www.sec.gov) or from D.F. King&
